IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-10340
                           Summary Calendar


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

versus

EPIFANIO BENITEZ, also known as Epi,

                                                Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                          (97-CR-408-16)
                       --------------------

                           December 9, 1999

Before POLITZ, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Epifanio Benitez appeals his jury-trial

conviction for use of a telephone to facilitate a drug-trafficking

offense in violation of 21 U.S.C. § 843(b).            He avers that the

district   court   erred   in   denying   his    motion   to   dismiss   the

indictment on speedy-trial grounds.        We have reviewed the record

and the briefs on appeal and hold that the district court did not

err in denying the motion to dismiss.      United States v. Bermea, 30
F.3d 1539, 1566 (5th Cir. 1994).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Benitez also argues that the district court erred in holding

him accountable for 300 pounds of marijuana.         We find that the

district     court’s   drug-quantity   calculation   was   not   clearly

erroneous.    United States v. Alford, 142 F.3d 825, 831 (5th Cir.),

cert. denied, 119 S. Ct. 514 (1998).

AFFIRMED.




                                   2